DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first office action on the merits of Application No. 16/728,200 filed on 12/27/2019. Claims have been 1-7 are pending. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The certified copy has been filed with application no. KR10-2018-0171783 and KR10-2019-0066577, filed on 12/28/2018 and 06/05/2019, respectively.


Claim Objections
Claims 2-4 is objected to because of the following informalities:  
Claims 2-3 state “the first elastic member” and should read “the first elastic body”.
Claim 4 recites the limitation “the second elastic body” should read “ the second elastic member” and the limitation “ the position” in line 4 should read “ a position”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takikawa et al. (US 8771088 B2).
Regarding claim 1, Takikawa discloses a  lock-up device (8, fig. 1) for a torque converter disposed between a front cover (3) connected to an engine output side (e.g. crankshaft of engine, not shown) and a turbine (5), comprising:  
5an input member (11) to which a torque is input from the front cover (3) through a friction force; 
an output member (15) connected to an output hub (7) to be integrally rotated and provided to be relatively rotatable with respect to the input member (11); 
a first elastic body (e.g. SP1, SP2) elastically connecting the input member (11) and the 10output member (15) with respect to the rotational direction; and 
a dynamic damper (e.g. SP3) is directly installed to the output member, 
wherein the dynamic damper is disposed in the radial direction inside with respect to the first elastic body (SP2).
Regarding claim 2, Takikawa discloses the lock-up device (fig. 1) for torque converter of claim 1, wherein 
the dynamic damper includes: 
an inertial mass body (e.g. 14) disposed to be in close contact with the output member (15) so as to be relatively rotatable with respect to the output member; and 
a second elastic member (SP3) elastically connecting the inertial mass body (14) 20and the output member (15) with respect to the rotational direction, 
wherein the inertial mass body and the second elastic member are disposed to at least partially overlap the first elastic member with respect to a rotation axis direction when viewing in the radial direction.  (see fig. 1)
Regarding claim 3, Takikawa discloses the lock-up device for torque converter of claim 2, wherein the inertial mass body includes:
 a first mass plate (142) disposed in close contact with one side surface of the output member; and 
 5a second mass plate (141) disposed in close contact with the other side of the output member and integrally rotating with the first mass plate, wherein the first mass plate and the second elastic member are disposed to entirely overlap the first elastic member with respect to the rotation axis direction when viewing in the radial direction.  
Regarding claim 5, Takikawa discloses the lock-up device for torque converter of claim 3, wherein the second mass plate includes a connection protrusion (141d) extending toward the turbine, and  20the second mass plate (142) is connected to the turbine  (5) through the connection protrusion such that the second mass plate and the turbine are integrally rotated.  
Regarding claim 6, Takikawa discloses the lock-up device for torque converter of claim 5, further 26comprising a connection plate (e.g. 15, 50, 50 and 15 are riveted together and act as integral part) connecting the turbine and the second mass plate to be integrally rotated, and the connection plate includes an engaging groove (15d) portion to which the 5connection protrusion is inserted and engaged in the rotation axis direction.  
Regarding claim 7, Takikawa discloses the lock-up device for torque converter of claim 6, wherein the connection plate (e.g. 15, 50) is supported by the output hub (7) to be relatively rotatable.
Allowable Subject Matter
Claim 4 is objected to as been dependent upon a rejection base claim 3, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims above.
Regarding claim 4, the prior art does not disclose or render obvious the additional mass body is fixed to the first mass plate at the position 15more inward in the radial direction than the second elastic body, in combination with the other elements required by the claim.
For example, prior art of record 
CERRETA et al. (US 20140216879 A1) discloses a torque converter wherein the torque converter (100) has a piston plate (108) that includes a friction surface (112) for clutching the engagement with a cover (106). A first damper (110) includes a flange (118) drivingly engaged with the first elastic unit (116). A pendulum plate (104) is axially arranged between the piston plate and first flange and includes first slot that is arranged for supporting a pendulum mass (128). A drive plate (120) includes a first portion (130) fixed to the piston plate and an axial tab (134) extending through the pendulum plate to engage the first flange.
GROSSGEBAUER et al. (US 20170219047 A1) discloses a torsional damping the additional masses 20 which, depending on embodiment form and required piece numbers, can be fastened to the intermediate element 57 so as to be fixed with respect to rotation relative to the intermediate element 57 in order to increase the mass moment of inertia of the intermediate element 57 so as to improve the functioning of the phase shifter arrangement. 
TAKIKAWA et al. (US 20170138436 A1) discloses a damper device wherein an additional weight (additional mass) 55w as shown in FIG. 4 may be attached to the turbine coupling member 55B in order to further increase the moment of inertia of the intermediate member 12B.
Mueller (US 20070181395 A1) discloses a torque converter wherein  a supplemental mass (16) is attached to the output part of the radially outer damper.
Further, it would not have been obvious to have both modified Takikawa to include an additional mass, as this feature is best understood.


Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  
CERRETA (US 20170211631 A1) teaches a damper assembly for a torque converter is provided. The damper assembly includes a first cover plate including a spring retainer at a radial outer end of the first cover plate supporting springs; and a second cover plate including, at a radial outer end thereof, tabs for the springs, the tabs being in circumferential spaces between the springs. The spring retainer and the tabs are fixed together inside the spring retainer. A method of forming a damper assembly is also provided. The method includes fixing a spring retainer at a radial outer end of a first cover plate to tabs at a radially outer end of a second cover plate inside the spring retainer. The tabs are in circumferential spaces between springs retained by the spring retainer.
Lee et al. (US 20170108050 A1) teaches A hydrokinetic torque coupling device comprises a casing rotatable about a rotation axis, a torque converter including an impeller wheel and a turbine wheel disposed in the casing coaxially with the rotation axis, a turbine hub disposed in the casing coaxially with the rotation axis and fixed to the turbine wheel, and a torsional vibration damper. The torsional vibration damper comprises a driven member fixed to the turbine hub, a drive member rotatable relative to the driven member about the rotation axis, and a plurality of circumferentially acting outer and inner elastic damping members. The drive member and the driven member are operatively connected to both the radially outer and inner elastic damping members. The radially outer and inner elastic damping members are arranged in series.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA PERVIN whose telephone number is (571)272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F.P/Examiner, Art Unit 3655



/TIMOTHY HANNON/Primary Examiner, Art Unit 3659